               Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 1 of 23

                                                            U.S. Department of Justice

                                                            Criminal Division
                                                            International Prisoner Transfer Unit


Office of International Affairs                             Washington, D.C. 20530




                                                            December 20, 2019


The Honorable Keith A. Pesto
United States Magistrate Judge
Penn Traffic Building, Room 206
319 Washington Street
Johnstown, Pennsylvania 15901

           Re:         Verification of Consent to Transfer Hearing for
                       Anthony Mace, Reg. No. 32734-479

Dear Judge Pesto:

      The Verification of Consent Hearing to transfer is scheduled for January 15, 2020 at 1:30
p.m. Enclosed are documents for the above-mentioned prisoner, as well as:

           1. Verification of consent to transfer forms;
           2. The Council of Europe Convention;
           3. 18 U.S.C. §§4100-4115;
           4. Proceedings for the Transfer of Offenders to or from Foreign Countries.

         Please note that for security reasons it is BOP policy not to disclose this date to anyone
other than the individuals involved in the consent verification hearing that need to know. As a
result, this information should not be disclosed to anyone else including the prisoner's family
members and consulate. If you have any questions, please call me at 202-514-7245 or
202-514-3173.




                                                            April L. Days
                                                            International Prisoner Transfer Unit

cc:        Federal Public Defender Office, Pittsburg, PA
           Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 2 of 23



                                                                U.S. Department of Justice

                                                               Criminal Division
                                                               International Prisoner Transfer Unit

Office of International Affairs                                Washington, D.C. 20530


                                                               November 20, 2019

Mr. Joel A. Sickler, Criminologist
Justice Advocacy Group, LLP
114 N. Alfred Street, Suite 330
Alexandria; VA 22314

Dear Mr. Sickler:

        Our records show that you are the attorneys of record for Anthony Mace, Reg. No. 32734-
479 who has applied for an international prisoner transfer. A consent verification will be
conducted in the near future. Please advise this office if you will be representing the prisoner at
this hearing and, if not, whether you object to our office sharing information regarding your client
with the federal public defender who may be appointed to represent the prisoner at this hearing.
Please respond to the questions below, sign and email your response to April.Days(usdoi.gov as
soon as possible.

               I no longer represent this prisoner.

               I will be representing this prisoner at the consent hearing and would like more information
               regarding the upcoming consent hearing.

               I still represent this prisoner but will not be participating in the consent hearing. I authorize you
               to d' ose to the federal pu        defender information regarding my client.

                                                                                    '2.t      SS$ - -Sq2b
                  ignatue of Repr enta :we                        Date                     Telephone

      If you havy                 i   ons, please contact April Days at 202-514-7245 or Natalie Grayer at
202-514-3173.



                                                                Sincerely,


                                                                    ouvu,                  c()
                                                                Paula A. Wolff, Associate Director
                                                                International Prisoner Transfer Unit

cet         United States Magistrate Judge
               Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 3 of 23

                                                              U.S. Department of Justice

                                                              Criminal Division
                                                              International Prisoner Transfer Unit


Office of International Affairs                               Washington, D.C. 20530




                                               MEMORANDUM


DATE:                  December 20, 2019

TO:                    Jamey Koehn
                       Federal Bureau of Prisons
                       (202-598-8018)

FROM:                  April L. Days
                       International Prisoner Transfer Unit
                       (202-514-7245)

SUBJECT:               Verification of Consent to Transfer Hearing for
                       Anthony Mace, Reg. No. 32734-479


       The verification of consent to transfer hearing for the above-mentioned prisoner will be
held on Wednesday, January 15, 2020 at 1:30 p.m. The hearing will be conducted by U.S.
Magistrate Judge Keith A. Pesto (814-533-4504). The prisoner will be represented by an
Assistant Federal Public Defender (412-644-6565).

cc:         Honorable Keith A. Pesto
            U.S. Magistrate Judge
               Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 4 of 23

                                                            U.S. Department of Justice

                                                            Criminal Division
                                                            International Prisoner Transfer Unit


Office of International Affairs                             Washington, D.C. 20530




Hearing:     January 15, 2020                        At:    1:30 p.m.
In:          Johnstown, Pennsylvania
The Honorable Keith A. Pesto
The Western District of Pennsylvania


                          Moshannon Valley Correctional Institution - Philipsburg, Pennsylvania

Federal Prisoner


Anthony Mace
Reg. No. 32734-479
Country: United Kingdom
Projected Release Date: 06/30/2021
Language: English
Gender: Male
Race: White
DOB: 12/16/1951
  POB: Lambourn, England
  United States District Court
  Southern District of Texas
  Case No.: 4:17CR00618-001
              Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 5 of 23
                                                            U.S. Department of Justice

                                                            Criminal Division
                                                            International Prisoner Transfer Unit

Office of International Affairs                             Washington, D.C. 20530




           THE INSTRUCTIONS FOR DISTRIBUTING THE SIGNED CONSENT
           VERIFICATION FORMS FOLLOWING THE COMPLETION OF THE
           HEARING FOR FEDERAL PRISONERS ARE AS FOLLOWS:


                    • One original or certified copy of signed consent form for the Magistrate Judge to
                      maintain for the court records;

                      Two original or certified copies of signed consent forms for the Magistrate Judge
                      to mail to the International Prisoner Transfer Unit along with the recording of the
                      hearing (for U.S. Department of Justice and the Federal Bureau of Prisons
                      records).


           Subsequent to the completion of the Consent Verification Proceeding, please email or
           fax me copies of all signed consent and/or withdrawal form(s) that were executed at the
           hearing. In addition, please forward to me the original or certified copies of each consent
           and/or withdrawal foun(s) along with the recording of the Verification and Consent
           Hearing as soon as possible. Our office is required to maintain these records. This is
           important because the Federal Bureau of Prisons will not make arrangements to collect
           prisoners until it receives a copy of the executed fonns.


April L. Days
International Prisoner Transfer Unit
Office of International Affairs
John C. Keeney Building, 10th Floor
1301 New York Avenue, N.W.
Washington, D.C. 20530
Office: (202) 514-7245 (Direct) / (202) 514-3173 (Main)
Fax: (202) 514-9003
E-mail: April.Days@usdoj.gov
           Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 6 of 23


Place of hearing:                                                 Docket number:

Date:                         Prisoner register No.: 32734-479 DOJ#: CRM-236539-03-8-995-F

          VERIFICATION OF CONSENT TO TRANSFER TO UNITED KINGDOM
     FOR EXECUTION OF PENAL SENTENCE OF THE UNITED STATES OF AMERICA

         I, Anthony John Mace, having been duly sworn by a verifying officer appointed under the laws of the
United States of America, certify that I understand and agree, in consenting to transfer to the UNITED
KINGDOM for the execution of the penal sentence imposed on me by a court of the United States, or a state
thereof, that:

1.      My conviction or sentence can only be modified or set aside through appropriate proceedings brought
        by me or on my behalf in the United States of America;

2.      My sentence will be carried out according to the laws of the UNITED KINGDOM;

3.      If a court of the UNITED KINGDOM should determine upon a proceeding brought by me or on my
        behalf that my transfer was not accomplished in accordance with the treaty or laws of the UNITED
        KINGDOM, I may be returned to the United States of America for the purpose of completing my
        sentence if the United States of America requests my return; and,

4.      Once my consent to transfer is verified by the verifying officer, I may not revoke that consent.

5.      I understand that if I have a motion pending requesting a sentence reduction based on recent retroactive
        changes to the sentencing guidelines or if I have a motion pending under the recently announced
        executive clemency program, it is my responsibility to notify the Department of Justice if these motions
        subsequently result in a change to my sentence. I understand that this notification is necessary so that
        the Department will be able to notify the country administering my transferred sentence. This
        notification should include a copy of the order and should be sent to: The International Prisoner
        Transfer Unit, Office of International Affairs, Criminal Division, United States Depar ['client of Justice,
        1301 New York Avenue, NW, Washington, D.C. 20530.

        I have been advised of my right to consult with counsel, and have been afforded the opportunity for
such consultation prior to giving my consent to transfer. I have been advised that if I am financially unable to
obtain counsel, one would be appointed for me under the laws of the United States of America free of charge.
My consent to transfer is wholly voluntary and not the result of any promises, threats, coercion, or other
improper inducements. I hereby consent to my transfer to the UNITED KINGDOM for the execution of the
penal sentence imposed on me by a court of the United States of America, or a state thereof.


                                                  Signature of transferring prisoner


         Subscribed before me this          day of               , 20       Based on the proceedings conducted
before me,  I find that the above consent was  knowingly   and understandingly given and is wholly voluntary and
not the result of any promises, threats, coercion, or other improper  inducements.


                                                  Verifying Officer


                                                  Print name and office
           Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 7 of 23


Place of hearing:                                                 Docket number:

Date:                         Prisoner register No.: 32734-479 DOJ#: CRM-236539-03-8-995-F

          VERIFICATION OF CONSENT TO TRANSFER TO UNITED KINGDOM
     FOR EXECUTION OF PENAL SENTENCE OF THE UNITED STATES OF AMERICA

         I, Anthony John Mace, having been duly sworn by a verifying officer appointed under the laws of the
United States of America, certify that I understand and agree, in consenting to transfer to the UNITED
KINGDOM for the execution of the penal sentence imposed on me by a court of the United States, or a state
thereof, that:

1.      My conviction or sentence can only be modified or set aside through appropriate proceedings brought
        by me or on my behalf in the United States of America;

2.      My sentence will be carried out according to the laws of the UNITED KINGDOM;

3.      If a court of the UNITED KINGDOM should determine upon a proceeding brought by me or on my
        behalf that my transfer was not accomplished in accordance with the treaty or laws of the UNITED
        KINGDOM, I may be returned to the United States of America for the purpose of completing my
        sentence if the United States of America requests my return; and,

4.      Once my consent to transfer is verified by the verifying officer, I may not revoke that consent.

5.      I understand that if I have a motion pending requesting a sentence reduction based on recent retroactive
        changes to the sentencing guidelines or if I have a motion pending under the recently announced
        executive clemency program, it is my responsibility to notify the Department of Justice if these motions
        subsequently result in a change to my sentence. I understand that this notification is necessary so that
        the Department will be able to notify the country administering my transferred sentence. This
        notification should include a copy of the order and should be sent to: The International Prisoner
        Transfer Unit, Office of International Affairs, Criminal Division, United States Department of Justice,
        1301 New York Avenue, NW, Washington, D.C. 20530.

        I have been advised of my right to consult with counsel, and have been afforded the opportunity for
such consultation prior to giving my consent to transfer. I have been advised that if I am financially unable to
obtain counsel, one would be appointed for me under the laws of the United States of America free of charge.
My consent to transfer is wholly voluntary and not the result of any promises, threats, coercion, or other
improper inducements. I hereby consent to my transfer to the UNITED KINGDOM for the execution of the
penal sentence imposed on me by a court of the United States of America, or a state thereof.


                                                  Signature of transferring prisoner


         Subscribed before me this         day of               , 20     . Based on the proceedings conducted
before me, I find that the above consent was knowingly and understandingly given and is wholly voluntary and
not the result of any promises, threats, coercion, or other improper inducements.


                                                  Verifying Officer


                                                  Print name and office
           Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 8 of 23


Place of hearing:                                                 Docket number:

Date:                         Prisoner register No.: 32734-479 DOJ#: CRM-236539-03-8-995-F

          VERIFICATION OF CONSENT TO TRANSFER TO UNITED KINGDOM
     FOR EXECUTION  OF PENAL SENTENCE OF THE UNITED STATES OF AMERICA

         I, Anthony John Mace, having been duly sworn by a verifying officer appointed under the laws of the
United States of America, certify that I understand and agree, in consenting to transfer to the UNITED
KINGDOM for the execution of the penal sentence imposed on me by a court of the United States, or a state
thereof, that:

1.      My conviction or sentence can only be modified or set aside through appropriate proceedings brought
        by me or on my behalf in the United States of America;

2.      My sentence will be carried out according to the laws of the UNITED KINGDOM;

3.      If a court of the UNITED KINGDOM should determine upon a proceeding brought by me or on my
        behalf that my transfer was not accomplished in accordance with the treaty or laws of the UNITED
        KINGDOM, I may be returned to the United States of America for the purpose of completing my
        sentence if the United States of America requests my return; and,

4.      Once my consent to transfer is verified by the verifying officer, I may not revoke that consent.

5.      I understand that if I have a motion pending requesting a sentence reduction based on recent retroactive
        changes to the sentencing guidelines or if I have a motion pending under the recently announced
        executive clemency program, it is my responsibility to notify the Department of Justice if these motions
        subsequently result in a change to my sentence. I understand that this notification is necessary so that
        the Department will be able to notify the country administering my transferred sentence. This
        notification should include a copy of the order and should be sent to: The International Prisoner
        Transfer Unit, Office of International Affairs, Criminal Division, United States Department of Justice,
        1301 New York Avenue, NW, Washington, D.C. 20530.

        I have been advised of my right to consult with counsel, and have been afforded the opportunity for
such consultation prior to giving my consent to transfer. I have been advised that if I am financially unable to
obtain counsel, one would be appointed for me under the laws of the United States of America free of charge.
My consent to transfer is wholly voluntary and not the result of any promises, threats, coercion, or other
improper inducements. I hereby consent to my transfer to the UNITED KINGDOM for the execution of the
penal sentence imposed on me by a court of the United States of America, or a state thereof.


                                                  Signature of transferring prisoner


         Subscribed before me this         day of               , 20     . Based on the proceedings conducted
before me, I find that the above consent was knowingly and understandingly given and is wholly voluntary and
not the result of any promises, threats, coercion, or other improper inducements.


                                                  Verifying Officer


                                                  Print name and office
         Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 9 of 23




 Tr structions:

  Court: If the prisoner declines to consent to the transfer, please have the prisoner execute
                                                                                               this form.
  Please fax or email the executed form to the International Prisoner Transfer Unit (fax
                                                                                           202-514-9003)
  as soon-as possible after the hearing and the Prisoner Transfer Unit will notify the foreign
                                                                                               government
. and the United States Bureau of Prisons.


             WITHDRAWAL OF CONSENT TO TRANSFER BY FOREIGN NATIONAL.

                                                          hereby indicate that I am no longer interested
                        (PRISONER)

in being transferred to my home cOuntry to continue serving the sentence imposed on me
                                                                                           by a court in


the United States_



                                              Signature of prisoner                         Date



                                             Prisoner number



                                             Institution or hearing location (City, State or Country)




                                             Verifying Officer or Witness



                                             Print npme and office




                                                                     OBO/IPTD 22-Windsawa1RN
   Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 10 of 23




  HM Prison &
  Probation Service                                  Her Majesty's Prison & Probation Service
                                               Equality, Interventions & Operational Practice Group
                                                                   Cross Border Transfer Section
                                                                                  Southern House
                                                                         1st Floor, Post Point 1.23
                                                                                  Wellesley Grove
                                                                                           Croydon
                                                                                         CRO 1XG


                                                                • Telephone: +44 (0)7773 056298
                                                               Email: Jacqui.West2@justice.gov.uk



Ms Paula A Wolff (Chief)
International Prisoner Transfer Unit
US Department of Justice
Office of Enforcement Operations
John C Keeney Building
12th Floor
10th & Constitution Avenue, NW
Washington DC 20530-0001                                        Your Ref: Reg No 32734-479
                                                                         Our Ref: PDP/Mace
USA


Date: 14 November 2019


COUNCIL OF EUROPE CONVENTION ON THE TRANSFER OF SENTENCED PERSONS

NAME: Anthony John MACE— DOB: 16/12/1951— Reg no: 32734-479

I refer to your letter, with which you forwarded information relating to the above
named prisoner, who has requested transfer to the United Kingdom.

Her Majesty's Government is willing to agree to the transfer of Roy Williams and I
enclose a Declaration formally requesting his transfer under the terms of the
Convention.

I confirm that in accordance with Article 9(1) (a) of the Convention, the United Kingdom
will continue to enforce the sentence of 36 months imprisonment imposed in the USA.

I enclose extract from the relevant statute, which provides that the offence committed
by the prisoner would be an offence if committed in England and Wales.

The part of the sentence served in the United States of America is subject to its law
and, therefore, to American rates of remission. As Mr Mace is a Federal prisoner, the
UK will credit him with the amount of days that the Federal authorities confirm he is
entitled to at the time of his transfer.
   Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 11 of 23



Having deducted the appropriate period served, or deemed to have been served, in
the United States of America, the resulting "balance to serve" will be deemed to be
equivalent to a UK sentence and will commence on the date on which Mr Mace is
received into a prison establishment here.

Under arrangements applicable in England and Wales, release from custody in the
UK will be governed by the provisions of the Criminal Justice Act 2003 and the
Criminal Justice and Immigration Act 2008. These provide for automatic release at
the halfway point of a sentence. However, as a prisoner repatriated to the UK he will
be automatically released from custody once he has served one half of the balance
of the sentence remaining at the date of transfer. Because UK release arrangements
do not apply to the whole of the sentence, and that the calculation of the balance of
the sentence remaining to be served in the UK takes account of USA remission or
credits, the actual release date may be later than the halfway point of the whole
sentence.

Once released from custody Mr Mace will be subject to a licence and under the
supervision of the Probation Service. The licence will run until the end of the
sentence. The prisoner will be at risk of being returned to custody to serve the
remaining part of his sentence if he should breach the conditions of his licence or
commit a further offence. Also while under licence the prisoner will not normally be
permitted to leave the United Kingdom.

If all parties give their consent to the transfer, a definite date should be agreed,
preferably giving about five weeks notice.

I am sending a copy of this letter along with Anthony Mace's consent forms for him to
sign to the British Consulate General in New York.


Yours sincerely
      leea.
Jacqui West
Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 12 of 23




                                    Ministry of
                                   JUSTICE
                                DECLARATION



 I am authorised by the Secretary of State to declare that the Government of the
 United Kingdom consents to the transfer from the United States of America to
 the United Kingdom of Anthony John Mace and formally requests that he be
 transferred under the terms of the Council of Europe Convention on the
 Transfer of Sentenced Persons.


                                                    Date: //November 2019




                                                                am Wilkinson
                                                              Head of Section
Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 13 of 23


                      Changes to legishrtion: There are currently no known outstanding effects
                       for the Fraud Ac: 2006, Section 4. (See end ofDocutnentfor details)




                                  Fraud Act 2006
                                         2006 CHAPTER 35



                                                    Fraud

         Fraud by abuse of position
       (1) A person is in breach of this section if he—
             (a) occupies a position in which he is expected to safeguard, or not to act against,
                  the financial interests of another person,
             (b) dishonestly abuses that position, and
             (o) intends, by means of the abuse of that position—
                        (i) to make a gain for himself or another, or
                       (ii) to cause loss to another or to expose another to a risk of loss.
      (2) A person may be regarded as having abused his position even though his conduct
          consisted of an omission rather than art act.
            Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 14 of 23

                                                               U.S. Department of Justice

                                                               Criminal Division
                                                               International Prisoner Transfer Unit

Office of International Affairs                                Washington, D.C. 20530

                                                               OCT 2 2 2019


Graham Wilkinson
Equality Rights and Decency Group
Her Majesty's Prison and Probation Service
Post point 4.10
4th Floor, Clive House
70 Petty France
London, England SW1H 9EX

           Re:        Anthony John Mace, Reg. No. 32734-479
                      Approval of Request to Transfer to the United Kingdom
                      Under the CUE Convention on the Transfer of Sentenced Persons

Dear Mr. Wilkinson:

       On September 23, 2019, the United States approved the request of the above-referenced
prisoner to transfer to the United Kingdom to serve his prison sentence. The prisoner is currently
incarcerated at the Moshannon Valley Correctional Institution, Philipsburg, Pennsylvania. The
sentence is fmal at the present time since there are no appeals or post-judgment collateral
proceedings pending. Enclosed for your consideration are the following documents:

           1.         Transfer inquiry form;

           2.         Copy of birth certificate and/or passport (not available);

           3.         Copy of the certified judgment;

           4.         Certified copy of the applicable laws;

           5.         Information concerning administration of the sentence;

          •6.         Case summary and addendum; and

          7.          Fingerprints and photograph.




    /24z /0/17                       tAAT                611
        Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 15 of 23




        If the United Kingdom decides to approve the prisoner's transfer, please provide the
        following:•

       1.        A document or statement confirming that the United Kingdom approves or
                 consents to the transfer;

       2.        A document or statement confirming that the prisoner is a national of the United
                 Kingdom for the purposes of the Convention;

       3.        A copy of the relevant law which makes the offense for which the prisoner is in
                 custody in the United States a criminal offense in the United Kingdom;

       4.        A statement as to whether the "continued enforcement" procedure or the
                 "conversion of sentence" procedure would be applied; and

       5.        A statement indicating the nature and duration of the sentence which the prisoner
                 will serve if he is transferred. Please include information about arrangements for
                 remission and conditional release.

                                                      Sincerely,



                                                      Paula A. Wolff, Associate Director
                                                      International Prisoner Transfer Unit




Enclosures (6)


cc (without enclosures):
       Tracey Stevenson, British Embassy, Washington, D.C.
       British Consulate General, New York, NY
       Jamey Koehn, Federal Bureau of Prisons, Washington, D.C.
       Joel A Sickler, Esq.
                       Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 16 of 23
  BP-A0297.                                 Transfer Inquiry and WTiew
  APR 15
  U.S. DEPARTMENT OF JUSTICE                                                   FhiJERAL BUREAU OF PRISONS


   1.      Name                                            2.     Date of Birth
   Mace, Anthony                                           12-16-1951
   3.     Register Number                                  4.     Citizenship
   32734-479                                               United Kingdom
   5.     Institution                                      6.     Place of Birth
   Moshannon Valley Correctional Center                    Lamboum, England
   7.     Sentence                                         8.     Offense
   36 Months / 1 Year SRT                                  •Conspiracy to Violate the Foreign Corrupt Practices Act    -
   9. Language          Preference English
                                                 11. If ineligible:
   10.            .   Eligible                         Less than six months to serve
                                                       Currently pending appeal
                      Ineligible                       Mexican National - Immigration Charges Only
                                                       Mexican National - Life Sentence
                                                       Other per PS 5140.40



       ./4     1440 // 4 466*                                                   P4k         I     i1_
         Case Manage , (PRINT/SIGNATURE)                     Revi wed by     it Man ger (PRINT SIGNAT t E)

  YES, I AM INTERESTED:
 I hereby indicate an interest in being transferred to continue serving the sentence
 imposed by United States Judicial Authorities to the country of citizenship or
 nationality indicated above. I understand that this is just an inquiry to obtain data
 before the actual request for transfer and is not binding upon either the government or
 me. I understand that I will need to contact my consulate and notify them of my interest
 in transfer in order for my home country to verify my citizenship or nationality and to
 initiate any separate transfer procedure applicable in my country. I understand that
 failure to make such contact may significantly delay or prevent a favorable decision on my
 transfer request. I understand that upon approval for transfer, I will be required to
 attend a consent verification hearing before a United States Magistrate Judge. I have
 indicated above the language preference for my verification hearing and understand an
 interpreter will be available if necessary.

 I understand I am not eligible for transfer if I have an appeal or collateral attack
 pending, but that I may apply for transfer when the appeal or collateral attack
 process has concluded.

       Inmate                                              Date

                                                                            /4?-1?
 NO, I AM NOT INTERESTED:
 I hereby indicate that at this time, I am NOT interested in being transferred to continue
 serving the sentence imposed by the United State's Judicial authorities, to the country of
 the citizenship indicated above. I understand I can apply at any time.

   Inmate Signature                                        Date

[..-
 File in Inmate Central File, Section 2, except if FOI Exempt

 PDF                                          Prescribed   by P5140                    Replaces   BP - 297(51) of AUG 05


'FILE IN SECTION 2 UNLESS APPROPRIATE FOR PRIVACY FOLDER                                  SECTION 2
                   Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 17 of 23

 AO 245B        (Rev. 09/08) Judgment inn Crimwal Case                                                                    United States District Court
                Sheet 1                                                                                                     Southern District of Texas •

                                           -UNITED STATES DISTRICT COURT                                                       ENTERED
                                                                                                                            October 12, 2018
                                                         Southern District of Texas
                                                             Holding Session in Houston                                     David J. Bradley, Clerk

             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                        V.
                  ANTHONY MACE
                                                                           CASE NUMBER: 4:17CR00618-001
                                                                           USM NUMBER: 32734-479
 0 See Additional Aliases,                                                 Ann-Elizabeth Ostrager & Nicolas Bowfin
THE DEFENDANT:                                                             Defendant's Attorney •

El pleaded guilty to count(s) 1 on November 9. 2017.
O pleaded nobo contendere to count(s)
   which was accepted by the court.
El was found guilty on count(s)
   after a plea of not guilty.
The defendant Is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                      •    Offense Ended               Count
15 U.S.C. §§ 78dd-2            Conspiracy to violate the Foreign Corrupt Practices Act                     12/31/2011
and 3, and 18 U.S.C. §
371


0   See Additional Counts of Conviction.

    The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

O The defendant has been found not guilty on count(s)

O. Count(s)                                                   0 is 0 are dismissed on the motion of the .
     It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, •
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          September 28. 2018
                                                                          Date of Imposition of Judgment



                                                                          SignVure of Judge

                                                                          DAVID IIIITNER
                                                                          UNITED STATES DISTRICT JUDGE
                                                                          Name and Title of Judge



                                                                          Date
                   Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 18 of 23

 A9 245B        (Rev. 09/08) Judgment in a Criminal Case
                Sheet 2 — Imprisonment
                                                                                                                          Judgment- Page 2 of 6
 DEPENDANT: ANTHONY MACE
 CASE NUMBER: 4:17CR00618-001

                                                                IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of 36 months.
 This term consists of THIRTY-SIX (36) MONTHS unto Count 1.
 O    See Additional Imprisonment Terms.

 El The court makes the following recommendations to the Bureau of Prisons:
      That the defendant be designated to LSCI Allenwood in White Deer, Pennsylvania, or a facility as close to New York City, New York, as
      possible.

  That the defendant be afforded the opportunity to participate in the prison's Institutional Hearing Program to address removal
  proceedings.
O The defendant is remanded to the custody of the United States Marshal.

O The defendant shall surrender to the United States Marshal for this district:
  El at                 0 a.m. 0 p.m. on
     O as notified by the United States Marshal.

C3 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
   O before 2 p.m. on       -
     El as notified by the United States Marshal.
     O as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




     Defendant delivered on                                              to
at                                           , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL

                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                    Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 19 of 23
                                                           4                                                 (
 AO 245B        (Rev. 02/18) judgment in a Criminal Case
                Sheet 3 — Supervised Release
                                                                                                                                             Judgment— Page 3 of 6
 DEFENDANT: ANTHONY MACE
 CASE NUMBER: 4:17CR00618-001

                                                               SUPERVISED RELEASE
 Upon release from imprisonment you will be on supervised release for a term of: 1 year.
 This term consists of ONE (1) YEAR as to Count 1. This term will be unsupervised if the defendant resides abroad.
 In   See Additional Supervised Release Terms.

                                                           MANDATORY CONDITIONS
 1.You must not commit another federal, state er local crime.
 2.You must not unlawfully possess a controlled substance.
 3.You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release front
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          0 The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check fapplicable)
 4. 0 You must make restitution in accordance with IS U.S.C. §§ 1663 and 3663A
         or any other statute authorizing a sentence of restitution. (check if applicable)
 5. ED You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. 0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work,
         are a student, or were convicted of a qualifying offense. (check if applicable)
 7. 0 You must participate in an approved program for domestic Violence. (cheek if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

                                        STANDARD CONDITIONS OF SUPERVISION
CI See Special Conditions of Supervision.
As part ofyour supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
     about how and when you must reportto the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. Ifyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer =Uses you from
     doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notiV the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of
      a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court,
12. If the probation officer determines that you pose a risk to another person (including an organintion), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
                     Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 20 of 23

AO 245B         (Rev. 09/08) Judgment in a Criminal Case
                Sheet 3C -- Supervised Release
                                                                                                                           Judgment -7 Page 4 of 6
DEFENDANT: ANTHONY MACE
CASE NUMBER: 4:17CR00618-001

                                             SPECIAL CONDITIONS OF SUPERVISION
You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer.




ID See Additional Special Conditions of Supet-vision.
                         Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 21 of 23

      AO 24513        (Rev. 09108) Judgment in a Criminal Case
                      Sheet 5.- Criminal Monetary Penatitles
                                                                                                                                      Judgment—Pages of 6
        DEFENDANT: ANTHONY MACE
    • s CASE NUMBER: 417CR00618-001

                                                       CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                       Assessment                         Fine                               Restitution
      TOTALS                           $100.00                            $150,000.00

      0   See Additional Terms for Criminal Monetary Penalties.

•     0   The determination of restitution is deferred until                               . An Ainended Judgmentin a Criminal Use (AO 245C)
          will be entered after such determination.

      El The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          lithe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
          the priority order or percentage payment column below. However, pursuant to 18         § 3664(i), all nonfederal payees must be paid
          before the United States is paid.

     Name of Payee                                                                 Total Loss*       Restitution Ordered           Priority or Percentage




     O    See Additional Restitution Payees.
     TOTALS                                    S                                      $0.00                     $0.00

     O Restitution amount ordered pursuant to plea agreement $

     CI   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(4 All of the payment options on Shoot 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     O The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          O the interest requirement is waived for the 0 fine 0 restitution.

          O the interest requirement for the         9 fine U restitution is modified as follows.:

     O Based on the Government's motion, the Court finds that reasonable efforts to collect the special assessment are not likely to be effective.
       Therefore, the assessment is hereby remitted.

       Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
     after September 13, 1994, but before April 23, 1996.
                      Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 22 of 23

    AO 245B        (Rev. 09/08) Judgment in a Criminal Case
                   Sheet 6 — Schedule of Payments
                                                                                                                                   • Judgment Page 6 of 6
    DEFENDANT: ANTHONY MACE
    CASE NUMBER: 417CR00618-001

                                                              SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A 0 Lump stun payment of $150,100.00                    due immediately, balance due
               0 not later than                                       , Or
              El in accordance with DC, D D, E, or F below; or •
 B 0 Payment to begin immediately (may be combined with 0 c, 0 D, or 0 F below); or
 C 0 Payment in equal                      installments of                   over a period of                     , to commence
         after the date of this judgment; or                                                                                         days
 D El Payment in equal                     installments of                   over a period of                   • , to commence
        after release from imprisonment to a term of supervision; or                                                                 days
 E 0 Payment during the term of supervised release will commence within                   days after release from imprisonment. The court
        will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F 0 Special instructions regarding the payment of criminal monetary penalties:
          Payable to: Clerk, U.S. District Court, Attn: Finance, P.O. Box 61010, Houston, TX 77208

                            Balance due in 50% of any wages earned while in prison: in accordance with the Bureau of Prisons' Inmate
                                                                                                                                     Financial
                            Responsibility Program. Any balance remaining after release from imprisonment shall be due in monthly
                            of $150 to commence 60 days after release from imprisonment to a term of supervision.                   installments

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties
                                                                                                                                 is due
 during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
                                                                                                                         Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal nionetary penalties imposed.


 0 Joint and Several
Case Number
Defendant and Co-Defendant Names                                                  Joint and Several                Corresponding Payee,
(ineludine defendant number)                                   Total Amount            Amount                       if appropriate




0    See Additional Defendants and Co-Defendants Held Joint and Several.

0    The defendant shall pay the cost of prosecution.
0    The defendant shall pay the following court cost(s):

in The defendant shall forfeit the defendanfs interest in the following property to the United States:

0    See Additional Forfeited Property.




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
       Case 3:20-mj-00001-KAP Document 1 Filed 01/07/20 Page 23 of 23




                                 Administration of the Sentence

Name: Anthony John Mace

Sentence: 36 months

Date sentence imposed: September 28, 2018

Jail time credit: 1 day

Good conduct time earned as of October 2, 2019: 0 days

Full term release date: November 18, 2021
(Maximum sentence)

Projected release date if prisoner remains in the United States: June 30, 2021
